On Petition for Review
JONES, Chief Judge.
In this review the transcript of the testimony of petitioner expressly supports the finding of the Referee that he, the petitioner, gained entrance to the premises of the bankrupt by breaking the lock on the door. The Receiver had applied the lock following his appointment. The Bankruptcy Court had taken possession and control of the premises and the property therein, and, as I believe, had full power to preserve and protect its possession by summary action.
Petitioner further testified that thereafter he applied his own lock, but that someone broke his lock later, — although he did not know what, if anything, was stolen.
Pearce, a former officer of the bankrupt (Treasurer), supports the finding as to the chattels in the premises; that there was a bankruptcy sign in the window and that the Receiver had placed the lock upon the door. There is some testimony by petitioner that certain of the chattels were where the Trustee could get them but there is nothing to indicate that any of the property, either in the building when the petitioner broke the Receiver’s lock, or property which petitioner said the Trustee could “get any time”, ever was clearly identified, and certainly never appraised.
While I must conclude from the information in the transcript that the bankruptcy was not handled very expeditiously, and probably some burden for the loss of chattels must be attributed to the failure of the Court’s officer more promptly to appraise, protect and preserve the property in the premises of the bankrupt, — yet the petitioner’s careless disregard of the authority and possession of the Bankruptcy Court, coupled with his failure to account for assets in the premises, and those which he admitted tie íemoved, places upon him the responsibility of producing such property or its approximate value.
Upon a full consideration of the record, certificate of review and briefs, confirmation of the Referee’s findings and order must follow.
If and when the matter of allowance to Receiver and his attorney is before the Referee, the remarks herein concerning the lack of expedition and care in connection with the preservation of assets of the bankrupt should receive examination and consideration.
The petition for review will be dismissed.